Per Curiam:
The decree of the surrogate of Kings county should be reversed in so far as it purports to deal with the membership in the New York Stock Exchange, with costs to appellants payable out of the estate. Though standing in the testator’s name, this membership having been purchased with firm funds, and so carried on the firm books, was copartnership property. The testamentary provision to sell and dispose of this seat was merely a direction to facilitate liquidation by the surviving partner and did not change the equitable title. Hence the disposition of the seat, and the value to be realized therefrom, are part of the general liquidation of *898the firm assets and liabilities, which are not within the jurisdiction of the surrogate. The reference by the executors in this proceeding to unliquidated assets of the copartnership contained in Schedule F, wherein this membership is enumerated, did not submit to the surrogate the firm liquidation. This modification, however, is without prejudice to any suit against the surviving partner for a firm accounting or otherwise. Jenks, P. J., Carr, Rich, Stapleton and Putnam, JJ., concurred. Decree of the Surrogate’s Court of Kings county reversed in so far as it purports to deal with the membership in the New York Stock Exchange, with costs to appellants payable out of the estate, and as so modified affirmed.